Citation Nr: 0826755	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of an 
anterior lumbar antibody fusion, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1975 to July 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which granted benefits under 38 U.S.C. 
§ 1151 and established a 10 percent disability rating for the 
veteran's lumbar antibody fusion residuals.  

Issues not on appeal

In the above mentioned January 2004 rating decision, the RO 
also denied the veteran's claims of entitlement to 
compensation under 38 U.S.C. § 1151 for leg pain, equilibrium 
difficulties, easy fatigability and vision problems.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

In March 2004 the veteran indicated his disagreement with the 
effective date originally assigned to his an anterior lumbar 
antibody fusion residuals, April 1, 2003.  In an April 2005 
rating decision the RO granted the veteran's earlier 
effective date claim and established March 24, 2003 as the 
effective date.  
The veteran has not expressed disagreement with that 
decision, an he has not since raised the issue of his 
entitlement to an earlier effective date.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's lumbar spine disability is manifested 
predominately by limitation of motion and complaints of pain 
with right leg numbness and weakness.

2.  The medical evidence of record indicates that 80 percent 
of the veteran's current back symptomatology existed prior to 
the March 2003 and April 2003 spine surgeries which form the 
basis for the award of VA benefits under 38 U.S.C. § 1151. 

3.  The competent medical evidence does not show that the 
veteran's low back disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.  


CONCLUSIONS OF LAW

1.  Taking into consideration the veteran's baseline back 
disability prior to his March 2003 and April 2003 back 
surgeries, a disability rating in excess of 10 percent is not 
warranted for the veteran's anterior lumbar antibody fusion 
residuals.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.322; 4.22, 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5241 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for anterior lumbar 
antibody fusion residuals.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his then pending § 1151 claim in a letter 
from the RO dated July 9, 2003.  The veteran was later 
informed of the evidence necessary to establish an increased 
rating in a March 20, 2006 letter from the RO. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The July 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, Social Security Administration records and provided 
him with two VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Benefits to persons disabled by VA medical treatment

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
[or] medical or surgical treatment, . . . and such injury or 
aggravation results in additional disability to . . . such 
veteran, disability . . . compensation . . . shall be awarded 
in the same manner as if such disability, [or] aggravation . 
. . were service-connected.  38 U.S.C.A. § 1151 (West 2002).

Rating of disabilities aggravated by service

In pertinent part 38 C.F.R. § 3.322(a) provides: "In cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service . . ..  It is necessary to deduct from the 
present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service . . .."  38 C.F.R. § 3.322(a) (2007); see also 
38 C.F.R. § 4.22 (2007).

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Change in rating criteria

The veteran's claim was filed in June 2003.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the July 2006 statement of the case (SOC).  Therefore, there 
is no prejudice to the veteran in the Board adjudicating his 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran's service-connected lumbar antibody fusion is 
currently rated under current Diagnostic Code 5241 [spinal 
fusion].  The RO also considered the veteran's claim under 
former Diagnostic Codes 5292 [spine limitation of motion, 
lumbar] and 5293 [intervertebral disc syndrome].  See the 
July 2006 SOC.   

(i.) The former schedular criteria

In this case the evidence indicates that the veteran had a 
herniated disc which necessitated his back surgery.  He 
currently complains of peripheral neuropathic type symptoms 
such as lower leg weakness and radiating pain.  Medical 
records also indicate that his back symptomatology produces a 
significantly reduced range of motion. 

After a review of the evidence the Board believes that rating 
the veteran under former Diagnostic Code 5292 [spine, 
limitation of motion of, lumbar] is appropriate, because it 
addresses the veteran's lumbar limitation of motion.  See The 
November 2003 VA examination report.  However, the Board will 
also rate the veteran under former Diagnostic Code 5293 
[intervertebral disc syndrome] based on his complaints of 
neuropathic type symptoms. 

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).  

Intervertebral disc syndromes may be alternatively rated 
under the Formula for rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, the medical 
evidence indicates that the veteran has not been prescribed 
bed rest.  The veteran's service-connected back disability 
accordingly will be rated using only the General Rating 
Formula for Diseases and Injuries of the Spine.  

Specific rating criteria

 (i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 
10 percent disability rating is assigned for slight 
limitation of lumbar spine motion, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007). "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc" and "severe" is generally defined as 
"of a great degree: serious."  See Webster's Ninth New 
Collegiate Dictionary 871, 1078 (1990).

Former Diagnostic Code 5293 [Intervertebral disc syndrome] 
provided the following levels of disability: 

60% Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief



40% Severe; recurring attacks, with intermittent relief

20% Moderate; recurring attacks

10% Mild

0% Postoperative, cured 

(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5241 [spinal fusion].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2007).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2007).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Factual background

The Board believes that a brief recapitulation of the facts 
will aid in an understanding of its decision. 

The veteran originally filed a claim seeking entitlement to 
service connection for a back disability in June 1995.  His 
claim was denied in January 1996, and the veteran did not 
file an appeal. 

In March 2003, the veteran underwent a lumbar 
microdiscectomy.  During the procedure a piece of the 
instrument used for removal of the disc material broke off 
and lodged itself within the disc space.  The instrument 
fragment was not located.  Subsequent VA medical records 
indicate that the veteran did not significantly improve 
postoperatively, and a second surgery was performed in April 
2003.  During this second surgery, an anterior lumbar 
antibody fusion, the instrument fragment was removed.  

Post-service medical evidence will be discussed in some 
detail below.    

In June 2003, the veteran filed for benefits under 38 U.S.C. 
§ 1151.  His claim was granted in the January 2004 rating 
decision which forms the basis for this appeal; a 10 percent 
disability rating was assigned.  The subsequent procedural 
history is set forth in the Introduction above.  

Analysis 

Establishing a baseline

The veteran is currently assigned a 10 percent disability 
rating.  He seeks a higher rating.  

It is uncontroverted that prior to the two VA surgeries which 
led to the grant of benefits under 38 U.S.C. § 1151 the 
veteran had a significant, long-standing lower back 
disability.  Indeed, the back disability manifestly was of 
such severity as to require the initial surgery in March 
2003.  The impetus for the veteran's March 2003 surgery was 
back pain which radiated into his right leg and caused 
numbness.  As was noted above, the veteran's existing back 
condition was aggravated during surgery and compensation 
under 38 U.S.C. § 1151 was awarded.  The additional 
disability the veteran sustained is treated in the same 
manner as if his spine disability was service-connected. 

VA's General Counsel has noted that "as with a service-
connected disability resulting from service aggravation of a 
pre-existing disease or injury, section 1151 compensation 
should be paid for only the 'additional disability,' i.e., 
the degree of disability over and above the degree of 
disability existing before the aggravation by medical 
treatment."  See VAOPGCPREC 4-2001.

In essence, therefore, the Board must determine to what 
extent the veteran's March 2003 surgery aggravated his pre-
existing back condition.  The Board must then deduct from the 
present evaluation the degree of the veteran's disability 
prior to his surgery.  See 38 C.F.R. § 3.322(a) (2007).

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Similarly, the 
veteran's lay opinion is entitled to no weight of probative 
value. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
There is of record competent medical evidence as to this 
matter.

In an October 2003 neurosurgery opinion, a VA examiner noted 
that the veteran "has had a long [and] extensive history of 
low back pain and upper extremity pain" which appears to 
have been aggravated by the surgical procedures which 
occurred in March and April of 2003.  After review the medial 
evidence and examining the veteran, the VA examiner concluded 
that "the percentage of his current complaints related to 
the surgical procedure" was 10 to 20 percent.  

A November 2003 VA examination report indicates that the 
veteran had "significant baseline pain".  With respect to 
post-service complaints of additional disability, the 
examiner stated that there was "no anatomic explanation for 
the episodes of bilateral lower leg weakness."  The VA 
examiner stated that the "none of the new symptoms that he 
has developed since the surgery can be explained by the 
additional surgery he required."  The VA examiner concluded 
that the veteran "may have some back pain as a result of the 
surgery but he had significant pain prior to the surgery." 
It was concluded that 10 to 20 percent of his current pain 
complaints are as likely as not related to the additional 
surgical procedure. 

There is no competent medical evidence to the contrary.  To 
the extent that the veteran is attempt to ascribe all or most 
of his back disability to the VA surgery rather than to the 
pre-existing back disability, the board finds that his 
contentions are self-serving and are not corroborated by the 
objective medical evidence, which appears to show little 
physical change before and after the VA surgeries.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Based on the medical evidence, therefore, the Board will 
ascribe 20 percent of the veteran's current low back 
disability to the VA surgery.  Accordingly, the Board will 
proceed to rate the veteran's back disability and then assign 
a disability rating of one fifth to compensate the veteran 
for the additional disability under § 1151.
See 38 C.F.R. §§ 3.322(a), 4.22 (2007).

Schedular rating

(i.) The former schedular criteria

As discussed above, the Board will separately rate the 
veteran under Diagnostic Codes 5292 and 5293 and assign the 
higher disability rating.  

        (a.)	Diagnostic Code 5292

Under the former version of Diagnostic Code 5292, a 20 
percent disability rating is warranted upon a finding of 
moderate limitation of motion and a 40 percent evaluation is 
assigned for severe limitation of motion.

During the November 2003 VA examination, the veteran 
displayed lumbar flexion of 10 degrees and zero degrees of 
extension.  His right and left bending was measured at 10 out 
of 30 degrees bilaterally and right and left rotation was 
measured as 20 out of 30 degrees bilaterally. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2007).

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as severe.  As discussed 
above, "severe" is generally taken to mean "of a great 
degree: serious."  Here, with the exception of right and 
left rotation, none of the measured ranges were more than 50 
percent of normal ranges of motion.  Moreover, the veteran 
displayed slightly more than 10 percent of normal flexion and 
absolutely no extension. 

The Board finds that the November 2003 VA examination range 
of motion findings equate to a severe limitation of motion.  
Accordingly, the veteran's range of lumbar spine motion 
allows for a rating of 40 percent under former Diagnostic 
Code 5292.  
This is the maximum rating available under that Diagnostic 
Code.

        (b.)	Diagnostic Code 5293

In order to warrant a 60 percent disability rating under 
former Diagnostic Code 5293, the evidence must show a 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of the diseased 
disk, with little intermittent relief. 

In this case the medical evidence shows that the veteran has 
complained of episodic shooting pains in his lower 
extremities with pain radiating up his back and into his 
upper extremities.  The medical records indicate that the 
veteran has made several complaints of his legs giving way or 
back pain causing him to fall.  See, e.g., VA treatment note 
dated March 2003.

A VA outpatient treatment note from July 2003 described the 
veteran as neurologically stable.  

The November 2003 VA examiner stated that the "radiating 
shock like pains that [the veteran] described cannot be 
explained by the additional surgical 
procedure . . . ."  In May 2004, an attending physician 
noted that the veteran's neurological examination was 
complicated by his histrionic behavior.  It was noted that he 
had multiple somatic complaints and that his reported pain 
was out of proportion to his diagnosis.  The VA physician 
stated that his back pain may be due to scar tissue but that 
there are no radicular symptoms.   

A neurosurgery outpatient treatment record from September 
2004 noted that the veteran continued to use a wheelchair but 
was able to ambulate without significant problems.  

The objective medical evidence does not indicate that the 
veteran suffers from recurring attacks with intermittent 
relief or has demonstrable muscle spasm, an absent ankle jerk 
or other neurological findings which must be present for a 
60 percent disability rating.  Although the veteran has 
complained of severe neurological symptomatology, this has 
not been confirmed in any of the medical records.  Indeed, 
the medical reports make it abundantly clear that the veteran 
is, deliberately or not, exaggerating his symptomatology.  
See the November 2003, May 2004 and September 2004 reports, 
discussed above, which together demonstrate complaints out of 
proportion to the physical findings.  

Accordingly, a 60 percent disability rating is not warranted 
under Diagnostic Code 5293.

In short, the veteran's lumbar spine range of motion allows 
for a 40 percent disability rating under former Diagnostic 
Code 5292.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259. It is clear from the 
range of motion studies that ankylosis is not present.  

The medical evidence indicates that the veteran has had an 
anterior fixation of the L4-5 and L5-S1 vertebrae.  A 40 
percent disability rating is therefore warranted based on the 
presence of ankylosis. 

With respect to a 50 and 100 percent disability ratings, the 
medical evidence does not indicate that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine and 
the veteran does not otherwise contend.  Absent ankylosis of 
the entire spine, entitlement to a 100 percent disability 
rating is not warranted. 
 
Accordingly, the veteran's service-connected lumbar spine 
disability warrants a 40 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the 
spine. 

The medical evidence in this case indicates that the 
veteran's back disability has increased by 10 to 20 percent 
following his surgery.  Phrased differently, approximately 80 
percent of the veteran's current back symptomatology existed 
prior to his surgery.  After reducing the veteran's current 
disability evaluation (40%) by the degree of disability that 
existed prior to his back surgery (80%), the Board finds that 
a 10 percent disability rating is warranted.  [One-fifth of 
40% is 8%, which is rounded up to 10%.]  This is the rating 
which has currently been assigned to the veteran's back 
disability.

DeLuca consideration

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under the current General Rating 
Formula for Diseases and Injuries of the Spine, absent 
unfavorable ankylosis.  In addition, the currently assigned 
40 percent is the maximum rating under former Diagnostic Code 
5292.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case the RO specifically considered 38 C.F.R. 
§ 3.321(b)(1) and its application to the veteran's claims in 
the July 2006  Statement of the Case (SOC).  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the veteran's claim.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected back disability, and neither has the veteran.  The 
medical evidence fails to demonstrate that the symptomatology 
of any of the veteran's disabilities is of such an extent 
that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the veteran's back disability is 
specifically contemplated under the former and current 
ratings criteria for disabilities of the spine.  Accordingly, 
the Board finds that the veteran's disability picture has 
been contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his service-connected lumbar fusion 
residuals. 

With respect to employment, the record indicates that the 
veteran is not currently employed. It is undisputed that the 
veteran's back disability would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  In 
this case there is no evidence demonstrating a disability 
picture that would render the veteran unable to secure and 
follow a substantially gainful occupation.  There is nothing 
in the current objective evidence of record to indicate that 
the veteran's disability causes any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

In this connection, one must bear in mind that as discussed 
above, only 20 percent of the back disability is attributable 
to the VA surgery.  In addition, more than one VA examiner 
has noted exaggeration by the veteran of his complaints, to 
include  
use of a wheelchair when it was not indicated by the physical 
findings. 

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected back disability, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted. 

Conclusion

In short, for reasons and bases expressed above, taking into 
consideration the medical evidence which indicates that 80% 
of his current back symptomatology existed prior to his spine 
surgeries, the veteran is entitled to a 10 percent disability 
rating.  This is the level currently assigned.  Therefore, 
based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to an increased 
disability rating.


ORDER

Entitlement to an increased rating for residuals of an 
anterior lumbar antibody fusion is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


